Order entered July 17, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-10-00866-CR

                       MICHAEL EDWARD DANSBY SR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Kaufman County, Texas
                              Trial Court Cause No. 25891-CC

                                            ORDER
       The trial court revoked appellant’s community supervision, adjudicated his guilt, and

sentenced him to eighteen years’ imprisonment and a fine of $960. On appeal, we concluded the

trial court erred by revoking appellant’s community supervision and adjudicating his guilt. See

Dansby v. State, No. 05-10-00866-CR, 2015 WL 3657749 (Tex. App.—Dallas June 15, 2015, no

pet. h.). We reversed the trial court’s judgment, reinstated the order of deferred adjudication, and

remanded the cause for further proceedings.

       Appellant asks this Court to set bail pending final determination of the appeal under

article 44.04(h) of the code of criminal procedure. See TEX. CODE CRIM. PROC. ANN. art.

44.04(h) (West 2006). Bail is hereby set in the amount of $10,000, and any sureties must be

approved by the trial court with any reasonable conditions of bail imposed by the trial court.
Once bail is posted, the trial court is ORDERED to release appellant from confinement assessed

in the cause.

        The State has requested that we require appellant, as a condition of bail, to register as a

sex offender under chapter 62 of the Texas Code of Criminal Procedure. We decline to do so.

Appellant’s duty to register as a sex offender already exists under article 62.101(a)(1) of the

Texas Code of Criminal Procedure because he has a reportable conviction or adjudication for a

sexually violent offense as defined in article 62.001(5)(A) and (6)(A). The duty does not arise as

a condition of bail.

        The Clerk of the Court is DIRECTED to send copies of this order to the Honorable

Dennis Jones, presiding judge of the County Court at Law of Kaufman County, and counsel for

all parties.


                                                     /s/     LANA MYERS
                                                             JUSTICE